Opinion filed July 31, 2008











 








 




Opinion filed July 31,
2008
 
 
 
 
 
 
                                                                                                                                                                                                                                                                            
In The
                                                                              
    Eleventh
Court of Appeals
                                                    __________
 
                                               No. 11-08-00147-CV                                                                                                             __________
 
IN RE HAN NARA ENTERPRISES, L.P.
 

 
Original Mandamus Proceeding
 

 
                                              M E
M O R A N D U M   O P I N I O N
The
trial court stayed the underlying lawsuit and ordered that the dispute proceed
to arbitration.  The facts are well known to the parties, and we need not
recount them here.  The trial court stayed the proceedings pending arbitration;
it did not dismiss them.  The trial court enforced arbitration; it did not
decline to enforce arbitration.  Generally, under those circumstances, mandamus
is not available unless a Aparty
can meet a >particularly
heavy= mandamus burden
to show >clearly
and indisputably that the district court did not have the discretion to stay
the proceedings pending arbitration.=@  In re Palacios,
221 S.W.3d 564, 565 (Tex. 2006) (citing Apache Bohai Corp., LDC v. Texaco
China, B.V., 330 F.3d 307, 310-11 (5th Cir. 2003)).  On the record before
us, we determine that relator has not met that heavy burden and that mandamus
is not available.
The
petition for writ of mandamus is denied.
 
July 31, 2008                                                               PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.